908 F.2d 968
U.S.v.Mohamad (Maisoun Ben), a/k/a Hawamda (Maisun), All AfricanPeoples' Revolutionary Party, American IndianMovement/International Indian Treaty Council, El Portido LaRaza Unida, New Afrikan Peoples' Organization, NationalBlack United Front, Republic of New Afrika, PiscatawayIndian Nation, Center for Constitutional RIghts, Commissionfor Racial Justice of United Church of Christ, NationalRainbow Coalition
NO. 89-5405
United States Court of Appeals,Fourth Circuit.
JUN 21, 1990

1
Appeal From:  E.D.Va.


2
AFFIRMED.